  Case 19-11728-pmm                             Doc 485            Filed 05/18/20 Entered 05/18/20 10:34:41                                     Desc Main
                                                                 Document      Page 1 of 29


                                                             UNITED STATES BANKRUPTCY COURT
                                                              _Eastern__ DISTRICT OF _Pennsylvania


In re _RE Liquidation Corp__                                                            Case No. _19­11728___________________
                                                                                        Reporting Period:_03/01/20­03/31/20_____


                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document   Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                  See Attached
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                 See Attached
   Schedule of Professional Fees Paid                                                   MOR-1b                 See Attached
   Copies of bank statements                                                                                    See Attached
   Cash disbursements journals
Statement of Operations                                                                 MOR-2                    See Attached
Balance Sheet                                                                           MOR-3                    See Attached
Status of Postpetition Taxes                                                            MOR-4                    See Attached
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                    See Attached
  Listing of aged accounts payable                                                      MOR-4                    See Attached
Accounts Receivable Reconciliation and Aging                                            MOR-5                       N/A
Debtor Questionnaire                                                                    MOR-5                     See attached


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


                                                                                        _____________________
_______________________________________
Signature of Authorized Individual*                                                     Date


Peter Barbey
_______________________________________                                                   President
                                                                                        ______________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                              MOR
                                                                                                                                                            (04/07)
   Case 19-11728-pmm                         Doc 485          Filed 05/18/20 Entered 05/18/20 10:34:41                                             Desc Main
                                                            Document      Page 2 of 29


      RE Liquidation Corp.
In re______________________________________________                                                             19-11728
                                                                                                       Case No. _________________________________________
                     Debtor                                                                                              03/01/20-03/31/20
                                                                                                       Reporting Period: ___________


                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]
                                                     BANK ACCOUNTS                              CURRENT MONTH
                                           OPER.     PAYROLL         TAX       OTHER        ACTUAL              PROJECTED        ACTUAL
                                                                                                                            CUMULATIVE       FILING  PROJECTED
                                                                                                                                                          TO DATE
CASH BEGINNING OF MONTH                                                             808165.50                               380,325.56


RECEIPTS

CASH SALES                                                                                                                  271,359.54

ACCOUNTS RECEIVABLE                                                                                                        6,517,074.92

LOANS AND ADVANCES

SALE OF ASSETS

OTHER (ATTACH LIST)                                                                 10,256.49                                 5,995,443.75

TRANSFERS (FROM DIP ACCTS)



  TOTAL RECEIPTS                                                                    10,256.49                               12,783,878.21



DISBURSEMENTS

NET PAYROLL                                                                                                                 4,905,655.76

PAYROLL TAXES                                                                                                              18,194.04

SALES, USE, & OTHER TAXES                                                                                                   11,745.33

INVENTORY PURCHASES

SECURED/ RENTAL/ LEASES                                                                                                        11,519.18

INSURANCE                                                                                                                   12,819.05

ADMINISTRATIVE

SELLING

OTHER (ATTACH LIST)                                                                 770.56                                  6,713,887.93


OWNER DRAW *

TRANSFERS (TO DIP ACCTS)



PROFESSIONAL FEES                                                                                                           604,531.05

U.S. TRUSTEE QUARTERLY FEES                                                             40,575.21                           108,775.21
COURT COSTS

TOTAL DISBURSEMENTS                                                                     41,345.77                           12,387,127.55


NET CASH FLOW                                                                       31,089.28                               396.750.66

(RECEIPTS LESS DISBURSEMENTS)




CASH - END OF MONTH                                                                    777,076.22                          777,076.22

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                      THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                           $   (41,345.77)
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                            $

  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                              $

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                               $   (41,345.77)




                                                                                                                                                                FORM MOR-1
                                                                                                                                                                     (04/07)
  Case 19-11728-pmm          Doc 485     Filed 05/18/20 Entered 05/18/20 10:34:41    Desc Main
                                       Document      Page 3 of 29

                                                                    Cumulative
               Description                       Current Month    Petition to Date

DIP Financing ‐ BW Media, LLC                              ‐        1,500,000.00
Asset Sale Proceeds ‐ Reading Eagle                   4,334.35      2,997,241.46
Asset Sale Proceeds ‐ WEEU (Deposit)                       ‐           22,125.00
Cash Received on behalf of MNG                             ‐        1,375,112.61
Sale of newsprint inventory                                ‐            4,791.02
Asset Sale Proceeds ‐ WEEU (Final)                         ‐           66,375.00
Miscellaneous Receipts                                5,922.14         29,798.66
TOTAL OTHER RECEIPTS                                 10,256.49      5,995,443.75
  Case 19-11728-pmm         Doc 485      Filed 05/18/20 Entered 05/18/20 10:34:41    Desc Main
                                       Document      Page 4 of 29


                                                                    Cumulative
              Description                        Current Month    Petition to Date

Circulation Expenses                                       ‐          764,190.10
Editorial Expenses                                         ‐          146,903.02
Production Expenses                                        ‐          920,713.92
Selling Expenses                                           ‐           51,403.02
Radio Broadcasting Expenses                                ‐           24,632.85
Bank Charges                                            770.56         20,395.10
Office Supplies                                            ‐           14,968.98
Utilities                                                  ‐          153,562.14
Vehicles                                                   ‐            2,259.37
Repairs and Maintenance                                    ‐          165,038.34
Payments to MNG (Post 6/30 A/R)                            ‐        1,375,112.61
IT Expenses                                                ‐           37,552.19
Repayment of DIP Loan and interest                         ‐        1,512,345.93
Other payments Made Per Court Motion                       ‐          699,241.74
Employee Benefits                                          ‐          825,568.62
TOTAL OTHER DISBURSEMENTS                               770.56      6,713,887.93
  Case 19-11728-pmm                              Doc 485            Filed 05/18/20 Entered 05/18/20 10:34:41                                                          Desc Main
                                                                  Document      Page 5 of 29


        RE Liquidation Corp.
In re_________________________________________                                                                                19-11728
                                                                                                                    Case No. _________________________________
                   Debtor                                                                                                             03/01/20­03/31/20
                                                                                                                    Reporting Period:___________________________

                                                                      BANK RECONCILIATIONS                                         See Attached
                                                                        Continuation Sheet for MOR-1
                         A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.


                                                              Operating                         Payroll                           Tax                               Other
                                                    #                               #                               #                                #
BALANCE PER BOOKS


BANK BALANCE
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
OTHER (ATTACH EXPLANATION)
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
  balance per books


DEPOSITS IN TRANSIT                                      Date          Amount            Date          Amount            Date           Amount              Date        Amount




CHECKS OUTSTANDING                                      Ck. #          Amount           Ch. #          Amount            Ck. #          Amount              Ck. #       Amount




OTHER




                                                                                                                                                                             FORM MOR-1a
                                                                                                                                                                                   (04/07)
            Case 19-11728-pmm                  Doc 485       Filed 05/18/20 Entered 05/18/20 10:34:41             Desc Main
                                                           Document      Page 6 of 29

5/18/2020 8:32:16AM                                        Reading Eagle Company                                        Page 1
Bank Reconciliation Posting Journal (BK1470)

From Posting Sequence                      [23211] To [23211]
Reprint Previously Printed Journals        [Yes]
Print Deposit Details                      [Yes]
Print G/L Summary                          [Yes]

                                      Srce.
Transaction Number                    Appl. Date           Reconciliation Status      Outstanding Amount    Cleared Amount       Difference
Posting Sequence:        23,211
Bank:                    BOA001 - Bank of America Checking - REC


Deposits:

TR00000000000000022766                BK       3/16/2020   Cleared
Deposit: TR00000000000000022766       BK       3/16/2020   Cleared                                332.50            332.50             0.00

TR00000000000000022768                BK       3/9/2020    Cleared
Deposit: TR00000000000000022768       BK       3/9/2020    Cleared                               3,325.00          3,325.00            0.00

TR00000000000000022769                BK       3/5/2020    Cleared
Deposit: TR00000000000000022769       BK       3/5/2020    Cleared                               4,334.35          4,334.35            0.00

                                                                 Deposits Total:                 7,991.85          7,991.85            0.00

Withdrawals:

TR00000000000000022767                BK       3/16/2020   Cleared                                770.56            770.56             0.00
120998                                AP       3/4/2020    Cleared                              30,016.15         30,016.15            0.00
120999                                AP       3/4/2020    Cleared                              10,559.06         10,559.06            0.00
                                                                 Withdrawals Total:             41,345.77         41,345.77            0.00

                                                                 Bank Total:                   -33,353.92        -33,353.92
          Case 19-11728-pmm                    Doc 485        Filed 05/18/20 Entered 05/18/20 10:34:41       Desc Main
                                                            Document      Page 7 of 29

5/18/2020 8:32:16AM                                         Reading Eagle Company                                   Page 2
Bank Reconciliation Posting Journal (BK1470)



                                                       -- Bank Reconciliation Summary --

Bank                              BOA001 Bank of America Checking - REC
Reconciliation Date               3/31/2020
Reconciliation Year-Period        2020-03
Statement Date                    3/31/2020
Statement Currency                USD U.S. Dollars
Reconciliation Description

Statement Balance                                723,592.22              Book Balance                  687,356.58


+ Deposits Outstanding                                    0.00           +/- Bank Entries Not Posted         0.00
- Withdrawals Outstanding                            36,235.64           +/- Write-Offs                      0.00
+ Deposit Bank Errors                                     0.00           - Credit Card Charges               0.00
- Withdrawal Bank Errors                                  0.00


Adjusted Statement Balance                       687,356.58              Adjusted Book Balance         687,356.58
                                                                         Out of Balance by                   0.00
       Case 19-11728-pmm                       Doc 485            Filed 05/18/20 Entered 05/18/20 10:34:41             Desc Main
                                                                Document      Page 8 of 29



P.O. Box 15284
Wilmington, DE 19850
                                                                                                 Customer service information


                                                                                                 Customer service: 1.888.400.9009

                                                                                                 bankofamerica.com
  READING EAGLE COMPANY
                                                                                                 Bank of America, N.A.
  DEBTOR IN POSSESSION CASE 19-11728
                                                                                                 P.O. Box 25118
  345 PENN ST                                                                                    Tampa, FL 33622-5118
  PO BOX 574
  FLEETWOOD, PA 19522-0574




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for March 1, 2020 to March 31, 2020                                                        Account number: 4830 4362 9955
READING EAGLE COMPANY                         DEBTOR IN POSSESSION CASE 19-11728

Account summary
Beginning balance on March 1, 2020                                        $756,946.14   # of deposits/credits: 3
Deposits and other credits                                                   7,991.85   # of withdrawals/debits: 3
Withdrawals and other debits                                                    -0.00   # of days in cycle: 31
Checks                                                                     -40,575.21   Average ledger balance: $735,475.62
Service fees                                                                  -770.56

Ending balance on March 31, 2020                                        $723,592.22




PULL: E CYCLE: 46 SPEC: 0 DELIVERY: P TYPE:   IMAGE: A BC: NY                                                             Page 1 of 6
        Case 19-11728-pmm            Doc 485       Filed 05/18/20        Entered 05/18/20 10:34:41             Desc Main
                                             Document
READING EAGLE COMPANY ! Account # 4830 4362 9955               Page
                                                 ! March 1, 2020       9 31,
                                                                 to March of 2020
                                                                             29

IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -    Tell us your name and account number.
    -    Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
         or why you need more information.
    -    Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2020 Bank of America Corporation




                                                                                                                  Page 2 of 6
        Case 19-11728-pmm                   Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                              Desc Main
                                                   Document    Page 10 of 29
                                                                                                    Your checking account
READING EAGLE COMPANY ! Account # 4830 4362 9955 ! March 1, 2020 to March 31, 2020




Deposits and other credits
Date           Transaction description                              Customer reference         Bank reference                         Amount

03/05/20       WIRE TYPE:WIRE IN DATE: 200305 TIME:1246 ET                                     903703050511272                     4,334.35
               TRN:2020030500511272
               SEQ:2020030500096225/010480
               ORIG:MEDIANEWS GROUP INC
               ID:000004129955308 SND BK:WELLS FARGO
               BANK, NA ID:121000248 PMT DET:3 501

03/09/20       RepublicSvc PMD DES:PAYMENT ID:419120                                           902366016308898                     3,325.00
               INDN:READINGEAGLE.COMPANY CO
               ID:7010532275 CCD

03/16/20       RepublicSvc PMD DES:PAYMENT ID:420022                                           902373009124093                        332.50
               INDN:READINGEAGLE.COMPANY CO
               ID:7010532275 CCD

Total deposits and other credits                                                                                                $7,991.85


Checks
Date    Check #            Bank reference                      Amount        Date    Check #            Bank reference                Amount
03/11   120998             813006092307778                  -30,016.15       03/11   120999             813006092307777           -10,559.06

                                                                             Total checks                                      -$40,575.21
                                                                             Total # of checks                                           2




Service fees
Date           Transaction description                                                                                                Amount

03/16/20       02/20 ACCT ANALYSIS FEE                                                                                              -770.56

Total service fees                                                                                                               -$770.56
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                                           Page 3 of 6
        Case 19-11728-pmm           Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41   Desc Main
READING EAGLE COMPANY !                       Document
                          Account # 4830 4362 9955              Page
                                                   ! March 1, 2020      1131,
                                                                   to March of2020
                                                                               29


Daily ledger balances
Date                         Balance ($)   Date               Balance($)   Date                Balance ($)

03/01                      756,946.14      03/09            764,605.49     03/16              723,592.22
03/05                      761,280.49      03/11            724,030.28




                                                                                        Page 4 of 6
      Case 19-11728-pmm             Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                         Desc Main
                                           Document    Page 12 of 29


 Important Messages - Please Read
 We want to make sure you stay up-to-date on changes, reminders, and other important details that
 could impact you.

CLIENT ADVISORY:

To help you to safeguard against the potential misuse of your account, your deposit account agreement sets forth a number of
ways for you to protect against such misuse. In addition, Bank of America continues to recommend your use of certain products
and services that are designed to detect and/or deter check fraud, including Positive Pay, Teller Positive Pay, and Payee Positive
Pay, which it previously made, and continues to make, available to you. By signing the signature card for your account(s), you
acknowledged that your failure to use such products and services could substantially increase the likelihood of fraud on your
accounts. You agreed that your failure to implement any of these products or services, or your failure to follow precautions
reasonable for your particular circumstances, would preclude you from asserting any claims against Bank of America, for paying
any unauthorized, altered, counterfeit or other fraudulent item(s) that such products, service or precaution was designed to
detect or deter, and Bank of America will not be required to re-credit your account or otherwise have any liability for paying
such item(s). This statement applies to all of your accounts opened with Bank of America, now or in the future. Continued use
of your account(s) indicates your continued agreement to be bound by the terms and conditions contained in your deposit
account agreement, including this statement. Please consult your deposit account agreement for more information on the risk
of loss due to check fraud. Should you wish to implement any of the products and services that the Bank has offered to you
that you previously chose not to implement, please reach out to your Relationship Manager.

For more information about Positive Pay, please access the following URL: bofaml.com/positivepay.




                                                                                                                Page 5 of 6
      Case 19-11728-pmm            Doc 485      Filed 05/18/20       Entered 05/18/20 10:34:41   Desc Main
                                            Document
READING EAGLE COMPANY ! Account # 4830 4362 9955              Page
                                                 ! March 1, 2020      1331,
                                                                 to March of2020
                                                                             29




                                           This page intentionally left blank




                                                                                                  Page 6 of 6
                Case 19-11728-pmm          Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                                      Desc Main
                                                  Document    Page 14 of 29



          In re_RE LIquidation Corp_______________________                                                    Case No. 19­11728____________
          Debtor                                                                                              Reporting Period:03/01/20­03/31/20___

                                             SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
        N/A
                                     This schedule is to include all retained professional payments from case inception to current month.

                                Amount                                   Check                         Amount Paid                              Year-To-Date
Payee         Period Covered   Approved              Payor           Number    Date                Fees       Expenses                      Fees          Expenses




                                                                                                                                                             FORM MOR-1b
                                                                                                                                                                   (04/07)
       Case 19-11728-pmm                       Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                    Desc Main
                                                      Document    Page 15 of 29



P.O. Box 15284
Wilmington, DE 19850
                                                                                           Customer service information


                                                                                           Customer service: 1.888.400.9009

                                                                                           bankofamerica.com
  READING EAGLE COMPANY
                                                                                           Bank of America, N.A.
  PO BOX 582
                                                                                           P.O. Box 25118
  READING, PA 19603-0582                                                                   Tampa, FL 33622-5118




       Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Full Analysis Business Checking
for March 1, 2020 to March 31, 2020                                                   Account number: 4830 6598 9288
READING EAGLE COMPANY

Account summary
Beginning balance on March 1, 2020                                $49,219.64      # of deposits/credits: 0
Deposits and other credits                                               0.00     # of withdrawals/debits: 0
Withdrawals and other debits                                            -0.00     # of days in cycle: 31
Checks                                                                  -0.00     Average ledger balance: $49,219.64
Service fees                                                            -0.00

Ending balance on March 31, 2020                                 $49,219.64




PULL: E CYCLE: 62 SPEC: 0 DELIVERY: P TYPE:   IMAGE: A BC: NY                                                          Page 1 of 6
        Case 19-11728-pmm            Doc 485       Filed 05/18/20        Entered 05/18/20 10:34:41             Desc Main
                                            Document
READING EAGLE COMPANY ! Account # 4830 6598 9288              Page
                                                 ! March 1, 2020      1631,
                                                                 to March of2020
                                                                             29

IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

    -    Tell us your name and account number.
    -    Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
         or why you need more information.
    -    Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2020 Bank of America Corporation




                                                                                                                  Page 2 of 6
        Case 19-11728-pmm            Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41            Desc Main
                                            Document    Page 17 of 29
                                                                                     Your checking account
READING EAGLE COMPANY ! Account # 4830 6598 9288 ! March 1, 2020 to March 31, 2020




Daily ledger balances
Date                           Balance ($)

03/01                         49,219.64




                                                                                                   Page 3 of 6
      Case 19-11728-pmm            Doc 485      Filed 05/18/20       Entered 05/18/20 10:34:41   Desc Main
                                            Document
READING EAGLE COMPANY ! Account # 4830 6598 9288              Page
                                                 ! March 1, 2020      1831,
                                                                 to March of2020
                                                                             29




                                           This page intentionally left blank




                                                                                                  Page 4 of 6
      Case 19-11728-pmm             Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                         Desc Main
                                           Document    Page 19 of 29


 Important Messages - Please Read
 We want to make sure you stay up-to-date on changes, reminders, and other important details that
 could impact you.

CLIENT ADVISORY:

To help you to safeguard against the potential misuse of your account, your deposit account agreement sets forth a number of
ways for you to protect against such misuse. In addition, Bank of America continues to recommend your use of certain products
and services that are designed to detect and/or deter check fraud, including Positive Pay, Teller Positive Pay, and Payee Positive
Pay, which it previously made, and continues to make, available to you. By signing the signature card for your account(s), you
acknowledged that your failure to use such products and services could substantially increase the likelihood of fraud on your
accounts. You agreed that your failure to implement any of these products or services, or your failure to follow precautions
reasonable for your particular circumstances, would preclude you from asserting any claims against Bank of America, for paying
any unauthorized, altered, counterfeit or other fraudulent item(s) that such products, service or precaution was designed to
detect or deter, and Bank of America will not be required to re-credit your account or otherwise have any liability for paying
such item(s). This statement applies to all of your accounts opened with Bank of America, now or in the future. Continued use
of your account(s) indicates your continued agreement to be bound by the terms and conditions contained in your deposit
account agreement, including this statement. Please consult your deposit account agreement for more information on the risk
of loss due to check fraud. Should you wish to implement any of the products and services that the Bank has offered to you
that you previously chose not to implement, please reach out to your Relationship Manager.

For more information about Positive Pay, please access the following URL: bofaml.com/positivepay.




                                                                                                                Page 5 of 6
      Case 19-11728-pmm            Doc 485      Filed 05/18/20       Entered 05/18/20 10:34:41   Desc Main
                                            Document
READING EAGLE COMPANY ! Account # 4830 6598 9288              Page
                                                 ! March 1, 2020      2031,
                                                                 to March of2020
                                                                             29




                                           This page intentionally left blank




                                                                                                  Page 6 of 6
  Case 19-11728-pmm                     Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                                           Desc Main
                                               Document    Page 21 of 29


      RE Liquidation Corp.                                                                     19-11728
In re________________________________                                                Case No.____________________________________
                   Debtor                                                            Reporting Period.:_03/01/20­03/31/20

                                               STATEMENT OF OPERATIONS
                                                           (Income Statement)                    See Attached
The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                       Cumulative
REVENUES                                                                             Month                            Filing to Date
Gross Revenues                                                                       $                          $
Less: Returns and Allowances
Net Revenue                                                                          $                          $
COST OF GOODS SOLD
Beginning Inventory
Add: Purchases
Add: Cost of Labor
Add: Other Costs (attach schedule)
Less: Ending Inventory
Cost of Goods Sold
Gross Profit
OPERATING EXPENSES
Advertising
Auto and Truck Expense
Bad Debts
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)
Total Operating Expenses Before Depreciation
Depreciation/Depletion/Amortization
Net Profit (Loss) Before Other Income & Expenses
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items
REORGANIZATION ITEMS
Professional Fees
U. S. Trustee Quarterly Fees
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                                    $                          $

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                       FORM MOR-2
                                                                                                                                            (04/07)
  Case 19-11728-pmm                 Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                                 Desc Main
                                           Document    Page 22 of 29


In re___________________________________                                  Case No.__________________________________
             Debtor                                                       Reporting Period:___________________________


                                 STATEMENT OF OPERATIONS - continuation sheet


                                                                                                                Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                             Month                                Filing to Date

Other Costs




Other Operational Expenses




Other Income




Other Expenses




Other Reorganization Expenses




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                    FORM MOR-2 CONT'D
                                                                                                                                (04/07)
Case 19-11728-pmm               Doc 485   Filed 05/18/20 Entered 05/18/20 10:34:41          Desc Main
 Reading Eagle Company - Consolidated
                                  Document           Page 23 of 29
 Statement of Income and Expenses
 For the Month Ending March 31, 2020


                                                                   Current Month
                                              March 2020        % of       March 2019
                                                Actual        Revenue        Actual        % of Revenue
 OPERATING REVENUE
  Advertising (News Division)             $           -          --      $     974,023            43.5%
  Circulation (News Division)                         -          --            813,138            36.3%
  Commercial printing (Web)                           -          --            333,436            14.9%
  Commercial printing (REP)                           -          --             40,263             1.8%
  Radio Broadcasting                                  -          --             77,321             3.5%
  Promotions and Events                               -          --                -               0.0%
      Total Operating Revenue                         -          --          2,238,181          100.0%

 COST OF GOODS SOLD
  News Division                                       -          --          2,797,170           156.5%
  Commercial printing (Web)                           -          --           (828,554)         -248.5%
  Commercial printing (REP)                           -          --             73,391           182.3%
  Radio Broadcasting                                  -          --             84,068           108.7%
  Promotions and Events                               -          --                -             --
     Total Cost of Goods Sold                         -          --          2,126,075              95.0%

 GROSS PROFIT
  News Division                                       -          --          (1,010,008)         -56.5%
  Commercial printing (Web)                           -          --           1,161,989         348.5%
  Commercial printing (REP)                           -          --             (33,129)         -82.3%
  Radio Broadcasting                                  -          --              (6,747)           -8.7%
  Promotions and Events                               -          --                 -           --
     Total Gross Profit                               -          --             112,106             5.0%

 SELLING, GENERAL, & ADMIN
  Accounting                                          -          --             38,970             1.7%
  Administrative                                    1,346        --            233,335            10.4%
  Building Services                                   -          --            112,985             5.0%
  Legacy Costs                                        -          --              2,626             0.1%
  Technology                                          -          --            134,332             6.0%
  Marketing                                           -          --             29,087             1.3%
  Selling Expenses                                    -          --            223,217            10.0%
    Total SG&A                                      1,346        --            774,552            34.6%

 OPERATING INCOME                                  (1,346)       --           (662,446)          -29.6%

 OTHER INCOME (EXPENSE)                             3,658        --             (94,353)          -4.2%

 NET INCOME (LOSS)                        $         2,312        --      $    (756,799)          -33.8%

 ADD (DEDUCT) -
  Depreciation                                        -          --            106,394             4.8%
  Interest expense                                    -          --            108,358             4.8%

 EBITDA                                   $         2,312        --      $    (542,047)          -24.2%
                                                          8
   Case 19-11728-pmm                                   Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                                                                            Desc Main
                                                              Document    Page 24 of 29


        RE Liquidation Corp.
In re ______________________________________________________________                                                                                             19-11728
                                                                                                                                                       Case No. _______________________________
                                   Debtor                                                                                                                               03/01/20­03/31/20
                                                                                                                                                       Reporting Period:__________________________

                                                                                      BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                         BOOK VALUE AT END OF                                 BOOK VALUE ON
                                        ASSETS                                                      CURRENT REPORTING MONTH                                    PETITION DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                                SEE ATTACHED
Restricted Cash and Cash Equivalents (see continuation sheet)
Accounts Receivable (Net)
Notes Receivable
Inventories
Prepaid Expenses
Professional Retainers
Other Current Assets (attach schedule)
TOTAL CURRENT ASSETS                                                                         $                                                         $
PROPERTY AND EQUIPMENT
Real Property and Improvements
Machinery and Equipment
Furniture, Fixtures and Office Equipment
Leasehold Improvements
Vehicles
Less Accumulated Depreciation
TOTAL PROPERTY & EQUIPMENT                                                                   $                                                         $
OTHER ASSETS
Loans to Insiders*
Other Assets (attach schedule)
TOTAL OTHER ASSETS                                                                           $                                                         $


TOTAL ASSETS                                                                                 $                                                         $


                                                                                                 BOOK VALUE AT END OF                                         BOOK VALUE ON
                 LIABILITIES AND OWNER EQUITY                                                CURRENT REPORTING MONTH                                           PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable
Taxes Payable (refer to FORM MOR-4)
Wages Payable
Notes Payable
Rent / Leases - Building/Equipment
Secured Debt / Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other Postpetition Liabilities (attach schedule)
TOTAL POSTPETITION LIABILITIES                                                               $                                                         $
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt
Priority Debt
Unsecured Debt
TOTAL PRE-PETITION LIABILITIES                                                               $                                                         $


TOTAL LIABILITIES                                                                            $                                                         $
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition
Retained Earnings - Postpetition
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY                                                                             $                                                         $


TOTAL LIABILITIES AND OWNERS' EQUITY                                                         $                                                         $

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                               FORM MOR-3
                                                                                                                                                                                                    (04/07)
Case 19-11728-pmm                     Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                                                             Desc Main
                                             Document    Page 25 of 29



    In re                                                                                                            Case No. _________________________
              Debtor________________________________________________                                                 Reporting Period:___________________



                                                      BALANCE SHEET - continuation sheet


                                                                                    BOOK VALUE AT END OF                       BOOK VALUE ON
                                    ASSETS                                       CURRENT REPORTING MONTH                        PETITION DATE
    Other Current Assets




    Other Assets




                                                                                    BOOK VALUE AT END OF                       BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                   CURRENT REPORTING MONTH                        PETITION DATE
    Other Postpetition Liabilities




    Adjustments to Owner Equity




    Postpetition Contributions (Distributions) (Draws)




    Restricted Cash is cash that is restricted for a specific use and not available to fund operations. Typically, restricted cash is segregated
    into a separate account, such as an escrow account.




                                                                                                                                                      FORM MOR-3 CONT'D
                                                                                                                                                                  (04/07)
            Case 19-11728-pmm          Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41    Desc Main
Reading Eagle Company - Consolidated
                                              Document    Page 26 of 29
Balance Sheet
March 2020

                                                                               March 31,          February 29,
                                                                                   2020                  2020
ASSETS

 Current Assets
  Cash and Short-Term Investments
    Bank of America - DIP Operating Account                      $687,357                              $720,711
    Bank of America - Professional Fee Reserve (Chapter 11 Case)    89,454                               49,454
    Bank of America - Purchase Price Deposits (Asset Sale)               0                                    0
    Fulton Bank - Pretzel City Checking                                500                                  500
  Total Cash and Short-Term Investments………..……………….……………………………………. 777,310                              770,664

  Accounts Receivable
   Circulation………………………………….………………….…….….………………………….                0                                          0
   Advertising……………………………………………………...….…………..…………………..              0                                          0
   Commercial Printing….…….……………….……………………………………….…………….            0                                          0
   Radio……………………………………………………………………………………………….                 105,345                                    105,345
   Allowance for Doubtful Accounts……………………………………………………………………………..…………………..
                                                                    0                                          0
   Other……………………………………………………………………………..………………….. 2,937,403                                             2,937,403
  Total Accounts Receivable………………..……………………….……………………………    3,042,747                                  3,042,747

  Inventories
    Newsprint…………………………………………………………………………..………………                                     0                        0
    Other……….………………………………………………………………………..……………..                                     0                        0
  Prepaid Expenses…………………………………………………………………..………………                             506,790                  506,790
 Total Current Assets……………………………………………………………………………                            4,326,848                4,320,202

 Property and Equipment
  Land……………………………………………………………….…………………………………                                          0                        0
  Buildings…………………………………………….……………….………………………………                                      0                        0
  Machinery, Equipment and Furniture………….………………..………………………………….                       0                        0
  Automobiles, Trucks and Other………………………….……………….………………………………..                       0                        0
 Total…………………………………………...…………………..………………………………..                                      0                        0
  Less - Accumulated Depreciation & Amortization…………….……………………………….                  (0)                      (0)
 Net Property and Equipment………...………………………….……………………………..                            (0)                      (0)

 Other Assets
  Investment in Non-Marketable Securities…………………………………….                              0                       0
  Other………………………………………………..…………………………………...…………..                                15,850                  15,850
 Total Other Assets………………..……………………….…………………………………                               15,850                  15,850

TOTAL ASSETS………………………………………………………………..……………….                                $4,342,698            $4,336,052

                                                         1
        Case 19-11728-pmm         Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41     Desc Main
Reading Eagle Company - Consolidated
Balance Sheet
                                         Document    Page 27 of 29
March 2020

                                                                          March 31,        February 29,
                                                                              2020                2020
LIABILITIES AND EQUITY

Liabilities
  Current Liabilities
    Accounts Payable Trade………………………………….………………………………...………..$2,958,045                     $2,958,045
    Accounts Payable Other………………………………….………………………………...……….. 3,636,510                      3,636,510
    Accrued Salaries, Wages, and Withholdings……………………………………...……….              0                   0
    Accrued Medical………………..…..…………………….……………………………….                         (385)               (385)
    Accrued Pension and 401k …….…………………….….…….……….……………….                       0                   0
    Current Portion of Long Term Debt                                           0                   0
    Carrier Deposits…………………………………..………………………………...…………                          0                   0
    Deferred Revenue……..……………….........…………….………………………………                       0                   0
    Due To Black Walnut Holdings, LLC……..……………….........…………….………………………..
                                                                      10,047,175           10,047,175
    Other Current Liabilities……..……………….........…………….………………………..         190,127             190,127
 Total Current Liabilities………………………………...…………………………………..                16,831,472         16,831,472

 Long-Term Liabilities
   Loans Payable ….……….………………..………………………………………………                       17,501,964         17,501,964
   Capitalized Leases ….……….………………..…………………………………………                             0                  0
   Fair Value of Interest Rate Swaps ….……….………………..………………………..                   0                  0
   Defined Benefit Pension Liability ………………….….……….………………..…………….        1,753,105          1,753,105
   LT Portion of Pension Withdrawal Liability …………………………………………….                 0                  0
   Other LT Liability ………………………………………………………………………….                              0                  0
 Total Long-Term Liabilities………………………………...…………………………………..              19,255,069         19,255,069

Total Liabilities………………………………...………………………………………………                      36,086,541         36,086,541

Shareholders' Equity
 Common Stock (Par Value $10)
   Issued - 165,000 Shares…………………………..………………………………………..                   1,650,000          1,650,000
   Less - Treasury Stock - 62,320 Shares…………..……………………………………….           (1,170,730)        (1,170,730)
 Outstanding - 102,680 Shares……………………...………………………………………                     479,270            479,270

 Retained Earnings………………………….………….…...…………………………………                     (29,623,244)       (29,623,244)
 Net Income (Loss) - YTD………………………………………………………………….                           15,764              9,118
 Accumulated Other Comprehensive Loss ………………………………………………                 (2,615,634)        (2,615,634)
Total Shareholders' Equity………………………..…………………………………………….                 (31,743,844)       (31,750,490)

TOTAL LIABILITIES AND EQUITY…………………..……………………………………….                   $4,342,698         $4,336,052


BOOK VALUE PER SHARE……………………………………………………………………                            ($309.15)          ($309.22)

                                                                               0.00                0.00
                                                    2
  Case 19-11728-pmm                         Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                                                   Desc Main
                                                   Document    Page 28 of 29


      RE Liquidation Corp.
In re______________________________                                                                                  19-11728
                                                                                                            Case No. ___________________________
                Debtor                                                                                                        03/01/20­03/31/20
                                                                                                            Reporting Period:_____________________

                                                       STATUS OF POSTPETITION TAXES
                                                                                                                             N/A
The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Beginning         Amount                                                                  Ending
                                                          Tax            Withheld or          Amount              Date             Check No.        Tax
                                                        Liability         Accrued              Paid               Paid              or EFT        Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                    Current            0-30              31-60         61-90                   Over 90         Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                       FORM MOR-4
                                                                                                                                                            (04/07)
  Case 19-11728-pmm                 Doc 485 Filed 05/18/20 Entered 05/18/20 10:34:41                     Desc Main
                                           Document    Page 29 of 29


       RE Liquidation Corp.
In re______________________________
                 Debtor


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                    Amount
Total Accounts Receivable at the beginning of the reporting period                              N/A
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period

Accounts Receivable Aging                                                                             Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                     Yes             No
1. Have any assets been sold or transferred outside the normal course of business                              No
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                               No
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                                N/A
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                               Yes
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                     No
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                               FORM MOR-5
                                                                                                                    (04/07)
